Citation Nr: 1548112	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  09-32 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating higher than 70 percent for service-connected adjustment disorder with mixed anxiety and depressed mood.

2.  Entitlement to a total disability rating  based in individual unemployability (TDIU) prior to November 1, 2010.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active service from March 1983 to September 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which granted a higher 70 percent rating for adjustment disorder effective May 30, 2008.  The matter has since been transferred to the RO in Winston-Salem, North Carolina.

The matter was remanded in April 2013 for additional development.  As part of that remand, the Board took jurisdiction over the issue of entitlement to a TDIU prior to November 1, 2010 pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

A portion of the Veteran's records are contained in the Veterans Benefits Management System (VMBS) and Virtual VA electronic claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's Virtual VA file contains VA treatment records and a VA examination report pertinent to her claim for an increased rating for adjustment disorder.  These records were associated with claims file after the issuance of the October 2013 supplemental statement of the case (SSOC), but to date, they have not been reviewed by the AOJ in conjunction with the claims on appeal, and neither the Veteran nor her representative have waived such review of these records.  See 38 C.F.R. § 20.1304(c) (2015) (any pertinent evidence accepted directly at the Board must be referred to the AOJ for initial review unless this procedural right is waived by the appellant).  Because the substantive appeal in this case was filed prior to February 2013, the recent amendment to 38 U.S.C.A. § 7105(e)(1) allowing for initial review of such evidence by the Board is not applicable.

The Veteran's claim of entitlement to a TDIU prior to November 1, 2010, is impacted by the outcome of the remanded increased rating claim.  Therefore, these claims must both be remanded to allow for concurrent consideration and adjudication.  See Harris v. Derwinski, 1 Vet. App. 180, 183   (1991) (two claims are "inextricably intertwined" when they are so closely tied together that a final decision on one claim cannot be rendered until a decision on the other).

Accordingly, the case is REMANDED for the following action:

Readjudicate the remaining claims (entitlement to a rating higher than 70 percent for adjustment disorder with mixed anxiety and depressed mood, and entitlement to a TDIU prior to November 1, 2010) that are still at issue, to include evidence submitted after the last SSOC in October 2013, and any additional development that may be warranted.  For any claims that continue to be denied or that are not granted to the Veteran's satisfaction, send her and her representative an SSOC and give them time to respond to it before returning the file to the Board for further appellate consideration of the claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




